989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathan BERGSTEIN, Plaintiff-Appellant,v.MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE;  StuartSilver; Clifton T. Perkins Hospital;  ChristianTelefson, Dr., Superintendent,Defendants-Appellees.
No. 92-6009.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 9, 1993Decided:  March 15, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Marvin J. Garbis, District Judge.  (CA-91-987-MJG)
Nathan Bergstein, Appellant Pro Se.
Maureen Mullen Dove, Assistant Attorney General, Helen Elizabeth Bowlus, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Nathan Bergstein appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bergstein v. Maryland Dep't of Mental Health & Hygiene, No. CA-91-987-MJG (D. Md. Nov. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED